Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 11/29/21 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 15 and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luan US 2012/0074592 and further in view of Sharifi et al US 9,530,708.

Pertaining to claim 12, Luan teaches a semiconductor device, comprising: 
a semiconductor die 34 having a first surface and a second surface; 
a flexible reinforcement structure 32 permanently fixed to the first surface of the semiconductor die; and 
a redistribution structure 38 electrically coupled to the second surface of the semiconductor die.

Luan fails to teach wherein the semiconductor die has a thickness less than or equal to 10 µm.  Luan does teach that the flexible reinforcement structure is approximately 20 microns.  Sharifi teaches that a 31 in a flexible circuit can have a thickness ranging from 0.1 microns to 600 microns Col 6 line 64 to Col 7 line 17. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teachings of Sharifi into the device of Luan by selecting a chip within a desired thickness range for use in a flexible circuit arrangement.  The ordinary artisan would have been motivated to modify Luan in the manner set forth above for at least the purpose of achieving a desired thickness/size footprint of the final device while maintaining device functionality.

Pertaining to claim 15, Luan in view of Sharifi teaches the semiconductor device of claim 12 wherein the thickness of the semiconductor die is less than or equal to 5 µm. See Sharifi rejection of claim 12 above.

Pertaining to claim 17, Luan in view of Sharifi teaches the semiconductor device of claim 12 wherein the flexible reinforcement structure 32 comprises a polymeric material, a resin, a laminate, or a combination thereof [0035] Luan.

Pertaining to claim 18, Luan in view of Sharifi teaches the semiconductor device of claim 12 wherein the flexible reinforcement structure comprises at least one structural element embedded in a matrix material [0035] Luan.

Pertaining to claim 19, Luan in view of Sharifi teaches the semiconductor device of claim 18 wherein the at least one structural element comprises a weave or a fiber [0035] Luan.

Pertaining to claim 20, Luan in view of Sharifi teaches the semiconductor device of claim 18 wherein the at least one structural element is made of carbon or glass, and wherein the matrix material is a polymer or a resin. [0034-0035] Luan

Pertaining to claim 21, Luan in view of Sharifi teaches the semiconductor device of claim 12, further comprising a mold material 36 around at least a portion of the semiconductor die, wherein at least a portion of the flexible reinforcement structure is attached to the mold material See Figure 2B Luan.


Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luan/Sharifi as applied to claim 12 above, and further in view of Miao et al US 2017/0110416.

Pertaining to claim 13, Luan teaches the semiconductor device of claim 12, but does not teach wherein the device further comprises a flexible circuit, wherein the semiconductor die and the redistribution structure are mounted on the flexible circuit.  Luan does teach a device intended to be mounted onto a further structure by the inclusion of balls 43 (see Figure 2B).  Miao teaches a flexible circuit substrate 110 [0028] see also Figure 10C with a chip package being mounted to the flexible substrate. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teachings of Miao into the device of Luan by including a flexible circuit.  The ordinary artisan would have been motivated to modify Luan in the manner set forth above for at least the purpose of providing the additional substrate such that the device of Luan can be incorporated into a final product.

Pertaining to claim 14, Luan/Sharifi in view of Miao teaches the semiconductor device of claim 13, further comprising an array of electrical connectors 43 (Luan) electrically coupling the semiconductor die and the redistribution structure to the flexible circuit (Taught by Miao).

16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luan/Sharifi as applied to claim 12 above, and further in view of Chen et al US 8,338,929.

Pertaining to claim 16, Luan in view of Sharifi teaches semiconductor device of claim 12 including first semiconductor die having a thickness less than or equal to 10 µm.  They fail to teach an additional second semiconductor die between the first semiconductor die and the redistribution structure, the second semiconductor die also having a thickness less than or equal to 10 µm.  However, stacking dies is well known in the prior art.  Chen teaches stacked dies 100/170 in use with a flexible substrate 110 see Figure 2G.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teachings of Chen into the method of Luan/Sharifi by adding an additional die on top of the first die.  The ordinary artisan would have been motivated to modify Luan/Sharifi in the manner set forth above for at least the purpose of expanding the device functionality by including additional chips/logic.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J TOBERGTE whose telephone number is (571)272-6458. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        1/25/22